Citation Nr: 0427093	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  03-11 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the delimiting date for receiving educational 
assistance benefits under Chapter 30, Title 38, United States 
Code (Chapter 30) was correct.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from August 11, 1969 to 
August 17, 1979 and from February 8, 1985 to March 31, 1995.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).

In October 2003, a hearing before the undersigned Acting 
Veterans Law Judge was held at the Atlanta, Georgia RO.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The veteran served on active duty from August 11, 1969 to 
August 17, 1979, and from February 8, 1985 to March 31, 1995.

2.  The RO reduced the veteran's delimiting date for the 
receipt of VA Chapter 30 educational benefits by the number 
of days he was not on active duty between January 1, 1977, 
and June 30, 1985.

3.  The veteran's adjusted delimiting date is October 9, 
1999.


CONCLUSION OF LAW

The veteran's delimiting date for receiving educational 
assistance benefits under Chapter 30 is October 9, 1999.  38 
U.S.C.A. §§ 3011(a), 3031, 3452, 3461, 3462 (West 2002); 38 
C.F.R. §§ 21.7044(a), 21.7050, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the delimiting date for his receipt 
of educational assistance benefits under Chapter 30 is March 
31, 2005, not October 9, 1999.  He contends, in essence, that 
the correct date is March 31, 2005, this date representing 
the date 10 years after his separation from his last period 
of service.  The veteran asserts that upon his discharge from 
service in March 1995, he was informed that he had a ten year 
time period from the date of his last active duty day to use 
the education benefits.  The veteran contends that he was not 
informed by VA until February 2003 that the time limit for 
using his education benefits had expired on October 9, 1999, 
due to a change in the law.  The veteran asserts that he 
should have been informed by VA of any change regarding the 
time period for using his education benefits.  The veteran 
argues that he wants the RO's decision overturned and his 
education benefits restored.      

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court of 
Appeals for Veterans Claims held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  As well, the statutes at issue in this matter are not 
found in Chapter 51 (rather, in Chapters 30 and 34).

For background purposes, it is noted that the Chapter 34 
program (Chapter 34, Title 38, United States Code) was 
discontinued as of December 31, 1989.  Educational assistance 
benefits under Chapter 34 were available to veterans for 
qualified programs for a period of ten years following 
separation from service.  38 U.S.C.A. § 3452(a) (West 2002).  
A veteran who served a continuous period of not less than 18 
months of active duty after January 31, 1955 and was released 
under conditions satisfying his or her active duty obligation 
was entitled to full-time educational assistance for a period 
of 45 months (or equivalent part-time assistance).  
38 U.S.C.A. § 3461(a) (West 2002).  As noted above, the 
veteran's first period of active service was from August 1969 
to August 1979, and as such, he was entitled to Chapter 34 
benefits.

The evidence of record also shows that the veteran had 
remaining eligibility under this program as of December 31, 
1989 when the program expired.  See 38 U.S.C.A. § 3462(e) 
(West 2002).  Nonetheless, under the law, an individual with 
remaining Chapter 34 eligibility, like the veteran, is/was 
eligible for educational benefits under the Chapter 30 
program if he met the criteria set out in 38 U.S.C.A. § 
3011(a) (West 2002) and 38 C.F.R. § 21.7044(a) (2003).  In 
the case at hand, the veteran met this criteria, as he served 
more than 3 years continuous active duty after June 30, 1985.  
See 38 U.S.C.A. § 3011(a)(1)(C) (West 2002); 38 C.F.R. § 
21.7044(a)(4)(i) (2003).

In any event, in or about December 2002, the veteran applied 
for VA education benefits.  As noted above, the RO determined 
the veteran was eligible for education benefits under Chapter 
30 until October 9, 1999.  

In this regard, it is noted that the governing legal criteria 
generally provide a ten-year period of eligibility during 
which an individual may use his entitlement to Chapter 30 
educational assistance benefits; and this period begins on 
the date of the veteran's last discharge from active duty.  
38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2003).  In this case, the veteran's last discharge from 
service, as noted above, was March 31, 1995.

However, for individuals whose eligibility is based on 38 
U.S.C.A. § 3011(a)(1)(C), as is the case here, the ten-year 
period of eligibility is reduced by the amount of time equal 
to the time that the veteran was not serving on active duty 
during the period beginning January 1, 1977, and ending June 
30, 1985.  38 U.S.C.A. § 3031(e) (West 2002); 38 C.F.R. § 
21.7050(b) (2003).

Based on the evidence of record, the Board finds that the RO 
properly adjusted the veteran's delimiting date for Chapter 
30 educational assistance benefits.  Specifically, in this 
case, the veteran was not on active duty from August 18, 
1979, through February 7, 1985, which amounts to a period of 
5 years, 5 months and 21 days between service.  While it 
would initially appear that the veteran's initial delimiting 
date for use of his educational assistance benefits 
entitlement was on or about March 31, 2005, the RO, as 
required by law, computed his reduced date and determined 
that the period between the veteran's relevant periods of 
active duty resulted in an adjusted delimiting date of 
October 9, 1999.

The Board acknowledges the veteran's argument that his 
delimiting date should be March 31, 2005, particularly in 
light of the fact that he recalls that he was informed by VA 
personnel (at briefings and in form letters) that he would 
have 10 years of education benefits following his last period 
of separation.  However, the legal criteria governing the 
payment of education benefits are clear and specific, and the 
Board is bound by them.  Notwithstanding VA's obligation to 
correctly inform the veteran about basic eligibility or 
ineligibility for Chapter 30 educational assistance benefits, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory requirements for such 
benefits are not met.  See Harvey v. Brown, 6 Vet. App. 416, 
424 (1994).  Inaccurate advice would not create any legal 
right to benefits where such benefits are otherwise 
precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
("[e]rroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.").

While sympathetic to the veteran's contentions, the Board 
notes that it is bound by the applicable law and regulations 
when determining claims for VA benefits.  38 U.S.C.A. § 
7104(a) (West 2002).  As the disposition of this claim is 
based on the law, and not on the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The appeal is denied.



	                        
____________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



